Citation Nr: 1224400	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  95-36 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability.  

2.  Entitlement to service connection for a cervical spine disability.  

(The matter of entitlement to service connection for right hand and arm disability is the subject of a separate appellate decision). 


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to May 1964. 

This appeal to the Board of Veterans' Appeals  (Board) arose from a March 1994 rating decision in which the RO denied service connection for back and shoulder disabilities.  The Veteran filed a notice of disagreement (NOD) in April 1994, and the RO issued a statement of the case (SOC) in May 1994.  The Veteran filed a substantive appeal in June 1994. 

In June 1998, the Veteran testified during a hearing before RO personnel; a transcript of that hearing is of record.  In May 2002, the Veteran testified during a hearing before a Veterans Law Judges at the RO; a transcript of that hearing is also of record. 

In December 2002, the Board determined that further evidentiary development was warranted in this case, and undertook such development pursuant to the version of 38 C.F.R. § 19.9(a)(2) (2002) and Board procedures then in effect. 

However, the provision of 38 C.F.R. § 19.9 purporting to confer upon the Board the jurisdiction to consider evidence developed by the Board but not considered by the RO was later held to be invalid.  See Disabled American Veterans  (DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  Hence in June 2003, the Board remanded the matters (recharacterized as including back, neck, and shoulder disabilities) to the RO for consideration of the evidence developed by the Board, as well as for compliance with the duty to notify and assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  After consideration of the evidence obtained by the Board and completing the other requested action, the RO continued denial of the Veteran's claims (as reflected in the August 2003 supplemental SOC (SSOC)). 

In a July 2004 decision, the Board denied the Veteran's claims for service connection for cervical spine, lumbosacral spine, and shoulder disabilities. 

In October 2004, the Veteran filed a motion for reconsideration of the July 2004 Board decision.  In January 2005, a Deputy Vice-Chairman of the Board granted the Veteran's motion for reconsideration under the provisions of 38 U.S.C.A. §§ 7103, 7104 (West 2002) and 38 C.F.R. §§ 20.1000, 20.1001 (2004).  By decision of February 2005, the Board vacated its July 2004 decision, pursuant to 38 C.F.R. § 20.904, and entered a new decision denying service connection for a shoulder disability, and remanding the matters of service connection for cervical spine and lumbosacral spine disabilities to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After completing the requested actions, the RO continued to deny each claim (as reflected in November 2005 and January 2006 SSOCs), and returned these matters to the Board for further appellate consideration. 

In a June 2006 decision, the Board denied service connection for cervical and lumbosacral spine disabilities.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2007 Order, the Court granted a Joint Motion for Remand filed by the parties, vacating the Board's June 2006 decision, and remanding these matters to the Board for further actions consistent with the joint motion.. 

The Veteran was previously represented in this appeal by Disabled American Veterans (DAV).  However, in October 2007, the Veteran submitted a statement and fee agreement naming Michael R. Viterna, a private attorney, as his representative.  The Board has recognized the change in representation.

In March 2008, the Board (via the Judge who conducted the May 2002 hearing) remanded the claims for service connection for cervical and lumbosacral spine disabilities to the RO for additional development.  After accomplishing the requested action, the RO continued to deny each claim (as reflected in a July 2009 SSOC), and returned the matters to the Board for further appellate consideration. 

Also in March 2008, the Board remanded to the RO the claim for service connection for right hand and arm disability (also on appeal, and addressed in a separate Board decision) for the sole purpose of scheduling a  Board hearing (as requested by the Veteran in his substantive appeal).  The hearing, which included testimony on the claims for service connection for cervical spine and lumbosacral spine disabilities, was held before a different Veterans Law Judge in January 2010; a transcript of that hearing is also of record. 

Because the judges who conducted hearings in these matters are each required to participate in the decision, this appeal has been assigned to a panel of three Veterans Law Judges, to include both Judges who conducted hearings.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707 (2011). 

In July 2010, the panel of three judges remanded to the RO the claims for service connection for cervical spine and lumbar spine disabilities, for additional development.  After accomplishing the requested action, the RO continued to deny each claim (as reflected in an October 2011SSOC), and returned these matters to the Board for further appellate consideration. 

For the reasons expressed below, the claims on appeal are, again, being remanded to the RO for additional development.  VA will notify the appellant when further action, on his part, is required. 




REMAND

Unfortunately, the Board's review of the claims file reveals that additional RO action in this appeal is warranted in this appeal, even though such action will., regrettably, further delay an appellate RO decision on these matters.  

The record reflects that there are potentially outstanding VA medical records which may be pertinent to the claims remaining on appeal.  In this regard, the Veteran has submitted numerous statements which indicate he had submitted a claim for VA benefits shortly after his discharge in 1964 and that a VA examination or examinations were conducted in connection with the submission of the claims.  For example, in December 2011, the Veteran reported that he submitted his original claim for benefits for back problems in May 1964.  He wrote that he had been examined subsequently at the Brooklyn Navy Yard and on Gunner's Island.  In May 2010, he wrote that, after his discharge, he filed for medical disability and was X-rayed and examined at Governor's Island and at the Brooklyn Navy Yard.  The Veteran has consistently asked VA where these records were.  The Board's review of the claims file fails to document the presence of the alleged reports of VA examinations conducted shortly after the Veteran's discharge.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should attempt to obtain the reports of VA examinations identified by the Veteran as having been conducted in 1965 following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

If attempts were made to obtain the outstanding VA examination reports from 1965, VA has never provided the Veteran with proper notification regarding this situation.  Pursuant to 38 U.S.C.A. § 5103A(b)(2), whenever the Secretary, after making such reasonable efforts (as described in the section), is unable to obtain all of the relevant records sought, the Secretary shall notify the claimant that the Secretary is unable to obtain records with respect to the claim.  Such a notification shall-

(A) identify the records the Secretary is unable to obtain; 

(B) briefly explain the efforts that the Secretary made to obtain those records; and 

(C) describe any further action to be taken by the Secretary with respect to the claim. 

This provision of the VCAA is codified at 38 C.F.R. § 3.159(e) as the duty to notify a claimant of the inability to obtain records.   

As provided by 38 C.F.R. § 3.159(e)(1), if VA makes reasonable efforts to obtain relevant non-Federal records, but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is required to provide the claimant with oral or written notice of that fact.  A record of any oral notice conveyed to the claimant must be made.  For non-Federal records requests, VA may provide the notice at the same time it makes its final attempt to obtain the relevant records.  In either case, the notice must contain the following information: 

(i) The identity of the records VA was unable to obtain; 

(ii) An explanation of the efforts VA made to obtain the records; 

(iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and 

(iv) A notice that the claimant is ultimately responsible for providing the evidence. 

The Board notes that, in addition to the 1965 VA examination report or reports the Veteran has indicated should be in the claims file, attempts were made to obtain hospitalization records from Fort Dix, Fort Sill and Fort Hood which were allegedly produced during the Veteran's active duty service.  These attempts were without success.  A review of the claims file reveals that VA has not complied with the duty to notify a claimant of the inability to obtain the military hospitalization records nor has it provided the Veteran with proper notification regarding attempts to obtain the VA examinations from 1965 (if any attempts were actually made).  Attempts must be made to obtain the outstanding evidence and the Veteran must be provided with the proper notification regarding the outcome of these attempts as well as the outcome of the prior attempts to obtain pertinent evidence.  

While these matters are on remand, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to present information/evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  For any attempts to obtain indentified evidence which are unsuccessful, VA must provide the Veteran with the proper notification as noted above.  

Finally, if additional pertinent evidence is received as a result of this Remand, the claims file should be returned to the VA examiner who conducted the most recent VA examination in December 2010 and request that the examiner provide an addendum opinion which addresses whether the new evidence changes the outcome of the prior etiology opinions regarding the cervical and lumbar spine disabilities.  The RO should only arrange for the Veteran to undergo further examination if the December 2010 VA examiner is unavailable, or is unable to provide the requested opinion without first examining the Veteran. 

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claims for service connection. 
See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims for service connection for cervical and lumbar spine disabilities. 

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.  The RO should undertake appropriate action to obtain and associate with the claims file the report of the VA examination or examinations the Veteran indicated were conducted in 1965 in connection with his back claims.  The RO should also undertake appropriate action to determine if a prior claim for a back disorder was filed in 1965, as alleged. 

2.  After accomplishing the above-requested action to the  extent possible, the RO should inform the Veteran of the following: (a) the specific records the RO is unable to obtain ; (b) the efforts that the RO made to obtain those records; (c) any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran should then be given an opportunity to respond.  

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

5.  If the additional development directed tin the above-noted paragraphs results in any additional, pertinent  evidence being associated with the claims file, the RO should forward the Veteran's entire claims file, to include a complete copy of this REMAND, to the physician who conducted the December  2010 VA examination for an addendum report.  The examiner should specifically indicate whether the additional evidence received warrants any change in his prior opinions as to the etiology of cervical and lumbar spine disabilities.  

If the physician who conducted the December 2010 VA examination is not available, or is unable to provide the requested opinion without first examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail.

The examiner should identify all current disability/ies of the cervical spine, as well as of the lumbosacral spine.  Then, for each such diagnosed disability, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that  such disability is the result of injury or disease incurred or aggravated (i.e., permanently worsened) during the Veteran's active military service.  Consideration should be given to the Veteran's boxing history both prior to and during service, and his post-service work-related injury in 1991.

The physician examiner should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.  

6.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility. 

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims for service connection for cervical spine and lumbar spine disabilities in light of all pertinent evidence and legal authority.

9.  If any benefit sought on appeals remain denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).  




____________________________                    ____________________________
       JACQUELINE E. MONROE			FRANK J. FLOWERS
            Veterans Law Judge, 			Veterans Law Judge,
       Board of Veterans' Appeals 		      Board of Veterans' Appeals


____________________________
WAYNE M. BRAEUER
Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



